Matter of Little v Lee (2018 NY Slip Op 06169)





Matter of Little v Lee


2018 NY Slip Op 06169


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

526336

[*1]In the Matter of LAMARR LITTLE, Petitioner,
vWILLIAM A. LEE, as Superintendent of Eastern N.Y. Correctional Facility, Respondent.

Calendar Date: August 6, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Pritzker, JJ.


Lamarr Little, Napanoch, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ramos v Annucci, 162 AD3d 1439, 1439 [2018]; Matter of Walker v Annucci, 160 AD3d 1325, 1325-1326 [2018]).
Garry, P.J., Egan Jr., Devine, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.